Citation Nr: 0018031	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


REMAND

In December 1998, on VA Form 9, Appeal to the Board of 
Veterans' Appeals, the veteran filed his substantive appeal.  
On that form, he requested a personal hearing at the RO 
before a Member of the Board.  Thereafter, in a statement 
received in February 1999, he indicated that he needed more 
time to prepare his case and requested that the hearing be 
canceled.  However, on another VA Form 9 which he filed in 
August 1999, the veteran renewed his request for a hearing 
before a Member of the Board at the RO.  He has not withdrawn 
that request.  

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  See 38 C.F.R. § 20.700(a) 
(1999).  Therefore, in order to ensure that the veteran has 
been afforded due process and his right to a hearing, this 
case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board.

The purpose of this REMAND is to afford due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




